PD-0588-15
                                       PD-0588-15                                     COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                    Transmitted 5/15/2015 11:23:48 AM
                                                                                       Accepted 5/15/2015 2:04:49 PM
                                       NO. 11-15-00076-CR                                              ABEL ACOSTA
                                                                                                               CLERK
GILBERT MORELOS                                    §       IN THE COURT OF
                                                   §
VS.                                                §       CRIMINAL APPEALS
                                                   §
STATE OF TEXAS                                     §       OF TEXAS

                                MOTION TO EXTEND TIME TO
                         FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

          Now comes Gilbert Morelos, Appellant in the above styled and numbered cause, and

moves for an extension of time of 20 days to file a petition for discretionary review, and for good

cause shows the following:

          1.    On April 23, 2015, the Court of Appeals dismissed appellant's Appeal. Gilbert

Morelos v. State of Texas. This petition is therefore due on Friday, May 22, 2015.

          2.    Counsel has been unable to complete the petition for the following reasons:

Counsel is seeking to obtain the Court Reporter’s Record in this matter. (See attached signed

Order.)

          3.    Defendant is currently incarcerated.

          WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests an extension

of 20 days, i.e. until June 5, 2015, to file a petition for discretionary review.

                                                Respectfully submitted,

                                                EARL GRIFFIN, JR.
                                                Attorney-at-Law
                                                P.O. Box 730
                                                Childress, Texas 79201
                                                (940)-937-6474
                                                (940)-937-6020 Fax

          May 15, 2015
                                                By: /s/ Earl Griffin, Jr.
                                                    Earl Griffin, Jr.
                                                    State Bar No. 08471000
                                                    egriffinattorney@yahoo.com
                                                    Attorney for Gilbert Morelos
                                CERTIFICATE OF SERVICE

       This is to certify that on May 15, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Knox County, David Hajek, PO

Drawer 508, Seymour, Texas 76380, by facsimile at (940) 888-3036.



                                           /s/ Earl Griffin, Jr.
                                          Earl Griffin, Jr.